Title: To George Washington from Henry Lee, Jr., 25 December 1785
From: Lee, Henry Jr.
To: Washington, George



My dear General
[25 December 1785]

The shallop I ordered your nuts and trees by, has arrived here and brought up one package—there will be another by another vessel. The apple is the Medley russitan, the pear is known among us by the Name of the Chantilly pear, and the cherry is coronation—all excellent in quality and merit good ground and proper exposure to the south.
I hope Mrs Lee will be able to set out on thursday. We trust you will certainly favor us with your Commands, should any occur while we are in Newyork. With united wishes for the health and happiness of Mount Vernon I remain your devoted friend and ob. sert

Henry Lee Jun.


P.S. I should have received your box from the shallop but he promised me certainly to deliver it at your landing on his return.

